—Case held, decision reserved and matter remitted to Oneida County Court for further proceedings in accordance with the following Memorandum: A reconstruction hearing was held in this case to es*1076tablish whether defendant was present at an in-chambers Sandoval conference. The record of that hearing shows that the issue of defendant’s presence was sharply contested. The attorneys declined County Court’s offer to render a decision, erroneously believing that no decision was required at that point. Because issues of credibility should ordinarily be determined by the hearing court, which saw and heard the witnesses (see, People v Michalek, 218 AD2d 750), we reserve decision and remit the matter to County Court to make findings of fact and determine whether defendant was present at the Sandoval hearing (see, People v Miller [appeal No. 1], 221 AD2d 1001; cf, People v James, 221 AD2d 963). (Appeal from Judgment of Oneida County Court, Murad, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.